                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 MARIO J. COOK,

                Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-246

        v.

 SHAUN MARKSBURG, MATTHEW
 COLEMAN, SHERIFF JOHN T. WILCHER,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's January 29, 2019 Report and Recommendation, (doc. 4), to which the parties have not filed

any objections. (See doc. 5 (mail returned as undeliverable to plaintiff); S.D. Ga. L. R. 11.1

(“Each attorney and pro se litigant has a continuing obligation to apprise the Court of any address

change.”).) Accordingly, Court ADOPTS the Report and Recommendation as the opinion of the

Court. The Court DISMISSES this action WITHOUT PREJUDICE and DIRECTS the Clerk

of Court to CLOSE this case.

       SO ORDERED, this 1st day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
